UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6850



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HOSAM MOHAMMED ZAKARIA,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-91-181, CA-02-1651-A)


Submitted:   July 10, 2003                 Decided:    July 17, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hosam Mohammed Zakaria, Appellant Pro Se.   Steven John Mulroy,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Hosam M. Zakaria appeals the district court’s order denying as

successive his motion to vacate sentence under 28 U.S.C. § 2255

(2000), and his Fed. R. Civ. P. 59(e) motion for reconsideration of

the denial of his § 2255 motion. This court may grant a certificate

of appealability only if the appellant makes a substantial showing

of the denial of a constitutional right.           28 U.S.C. § 2253(c)(2)

(2000).   When, as here, a district court dismisses a § 2255 motion

on procedural grounds, a certificate of appealability will not

issue unless the petitioner can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”            Rose v. Lee, 252

F.3d 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S.

473, 484 (2000)).      We have independently reviewed the record and

conclude that Zakaria has not made the requisite showing.               See

Miller-El v. Cockrell, 537 U.S. 322 (2003).

      We deny a certificate of appealability and dismiss the appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED


                                    2